USDC IN/ND case 1:17-cr-00005-TLS-SLC document 89 filed 02/11/21 page 1 of 8


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 UNITED STATES OF AMERICA

                       v.                               CAUSE NO.: 1:17-CR-5-TLS-SLC
                                                                   1:19-CV-357-TLS
 CHARLES MCCREARY

                                   OPINION AND ORDER

       This matter is before the Court on a Letter [ECF No. 85], an unsigned Motion to Vacate

[ECF No. 86], and a signed Motion to Vacate [ECF No. 88] filed by Defendant Charles

McCreary. The Defendant was convicted of being a felon in possession of a firearm and

ammunition in violation of 18 U.S.C. § 922(g)(1) and is serving his sentence. The Defendant

now asks the Court to vacate his conviction and sentence under 28 U.S.C. § 2255 based on the

Supreme Court’s decision in Rehaif v. United States, 139 S. Ct. 2191 (2019). For the reasons set

forth below, the Court DISMISSES the motion.

                                        BACKGROUND

       On August 4, 2008, the Defendant was sentenced to ten years imprisonment on a

conviction of battery, a Class B Felony, in Allen Superior Court, Fort Wayne, Indiana, in Cause

Number 02D04-0802-FB-00030. See Second Revised Final Presentence Investigation Report

¶¶ 24, 54, ECF No. 72. He was released on March 14, 2011, to the Allen County Community

Corrections Community Transition Program but was later terminated from the program for

violating its terms and conditions and was sentenced to four years of imprisonment. Id. at ¶ 54.

On July 2, 2012, the Defendant was sentenced to two years of imprisonment on convictions of

domestic battery and strangulation, Class D Felonies, in the Allen Superior Court, Fort Wayne,

Indiana, in Cause Number 02D05-1203-FD-000432, to be served consecutively to the sentence
USDC IN/ND case 1:17-cr-00005-TLS-SLC document 89 filed 02/11/21 page 2 of 8


on the battery conviction. See id. at ¶¶ 25, 59. And, on April 17, 2014, the Defendant was

sentenced to seven years of imprisonment on a conviction of battery, a Class C Felony, in the

Allen Superior Court, Fort Wayne, Indiana, in Cause Number 02D04-1310-FD-0001146. See id.

at ¶¶ 26, 64. He was released to probation on August 7, 2016, but had his probation revoked on

August 17, 2017, due to the charges in the instant case and the related state case, and was

sentenced to four years imprisonment. Id. at ¶¶ 64, 70.

       The Defendant was charged by indictment with being a felon in possession of a firearm

and ammunition on January 1, 2017, in violation of 18 U.S.C. § 922(g)(1), based on the three

prior state felony convictions. See Jan. 25, 2017 Indictment, ECF No. 1. On April 10, 2018, a

plea agreement [ECF No. 47] was filed, and, the Defendant pleaded guilty to the charge on April

26, 2018, see Change of Plea Hearing, ECF No. 51. On September 28, 2018, the Court entered a

judgment of conviction, sentencing the Defendant to 180 months imprisonment. See Judgment 2,

ECF No. 77. On October 1, 2018, the Defendant filed a Notice of Appeal [ECF No. 78]. On May

6, 2019, the Seventh Circuit Court of Appeals dismissed the appeal on Defendant’s motion

pursuant to Federal Rule of Appellate Procedure 42(b). See Mandate, ECF No. 84. On August

12, 2019, the Defendant filed a letter asking for appointment of counsel [ECF No. 85] and an

unsigned Motion to Vacate pursuant to § 2255 [ECF No. 86].1 On January 20, 2021, the Court

took the motion under advisement and set a deadline of February 23, 2021, for the Defendant to

file a signed motion. On February 8, 2021, the Defendant refiled a signed copy of his Motion to

Vacate pursuant to § 2255 [ECF No. 88].




1
 The motion is timely because the Defendant filed his § 2255 motion on August 12, 2019, less than one
year after his judgment of conviction became final. See 28 U.S.C. § 2255(f)(1).

                                                  2
USDC IN/ND case 1:17-cr-00005-TLS-SLC document 89 filed 02/11/21 page 3 of 8


                                           ANALYSIS

       Under 28 U.S.C. § 2255(a), a prisoner may move the sentencing court to vacate, set

aside, or correct a sentence “upon the ground that the sentence was imposed in violation of the

Constitution or laws of the United States, or that the court was without jurisdiction to impose

such sentence, or that the sentence was in excess of the maximum authorized by law, or is

otherwise subject to collateral attack.” 28 U.S.C. § 2255(a). Rule 4 of the Rules Governing

Section 2255 Proceedings for the United States District Courts provides that, upon preliminary

consideration by the judge who received the motion, “[i]f it plainly appears from the motion, any

attached exhibits, and the record of prior proceedings that the moving party is not entitled to

relief, the judge must dismiss the motion and direct the clerk to notify the moving party.” Rule

4(b), Rules Governing Section 2255 Proceedings. Relief under § 2255 “is available only in

extraordinary situations.” Blake v. United States, 723 F.3d 870, 878 (7th Cir. 2013).

       The Defendant seeks relief under § 2255 based on the holding in Rehaif v. United States,

139 S. Ct. 2191 (2019), in which the Supreme Court addressed the government’s burden when

bringing a charge pursuant to 18 U.S.C. §§ 922(g) and 924(a)(2). Section 922(g) provides that it

is unlawful for any person in one of the nine listed categories to possess any firearm or

ammunition. See 18 U.S.C. § 922(g). Section 924(a)(2) sets forth the penalties for such a

violation: “Whoever knowingly violates [§ 922(g)] shall be fined as provided in this title,

imprisoned not more than 10 years, or both.” Id. § 924(a)(2). In Rehaif, the Supreme Court held:

       [I]n a prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the Government must
       prove both that the defendant knew he possessed a firearm and that he knew he
       belonged to the relevant category of persons barred from possessing a firearm. We
       express no view, however, about what precisely the Government must prove to
       establish a defendant’s knowledge of status in respect to other § 922(g) provisions
       not at issue here.

Rehaif, 139 S. Ct. at 2200 (emphasis added).

                                                 3
USDC IN/ND case 1:17-cr-00005-TLS-SLC document 89 filed 02/11/21 page 4 of 8


       For a defendant charged under § 922(g)(1), like the Defendant in this case, Rehaif

requires that the government prove, or the defendant admit, “that he knew he had ‘been

convicted in any court of[] a crime punishable by imprisonment for a term exceeding one year.’”

United States v. Williams, 946 F.3d 968, 970–71 (7th Cir. 2020) (quoting 18 U.S.C. § 922(g)(1)).

However, at the time of the Defendant’s guilty plea, the law in the Seventh Circuit Court of

Appeals, consistent with all the other Courts of Appeals at that time prior to Rehaif, was that

§ 922(g) did not require the government to prove that a defendant knew he belonged to one of

the prohibited classes. Williams, 946 F.3d at 970 (citing United States v. Lane, 267 F.3d 715, 720

(7th Cir. 2001)). In his motion, the Defendant argues that under the holding in Rehaif he is

“innocent” because, at the time of his guilty plea, the government did not have to prove that he

fell into a relevant category. Def.’s Mot. 2, ECF No. 88.2

       “In general, habeas corpus petitioners may not raise any issue that they might have

presented on direct appeal.” Cross v. United States, 892 F.3d 288, 294 (7th Cir. 2018) (citing

McCoy v. United States, 815 F.3d 292, 295 (7th Cir. 2016)); see also Bousley v. United States,

523 U.S. 614, 621 (1998) (“[T]he voluntariness and intelligence of a guilty plea can be attacked

on collateral review only if first challenged on direct review.”). In this case, the Defendant filed

an appeal that was dismissed on his own motion. A defendant may “overcome procedural default

by showing cause for the default and actual prejudice . . . or that ‘failure to consider the defaulted

claim will result in a fundamental miscarriage of justice.’” Cross, 892 F.3d at 294–95 (internal

citations omitted). “Absent a showing of both cause and prejudice, procedural default will only

be excused if the prisoner can demonstrate that he is ‘actually innocent’ of the crimes of which


2
  The Defendant also states that the Supreme Court in Rehaif found that the word “knowingly” in
§ 924(a)(2) is “vague.” Def. Mot. 1, 2, ECF No. 88. However, the holding in Rehaif was not based on a
finding of vagueness. See Rehaif, 139 S. Ct. 2191.


                                                   4
USDC IN/ND case 1:17-cr-00005-TLS-SLC document 89 filed 02/11/21 page 5 of 8


he was convicted.” McCoy, 815 F.3d at 295. “‘[A]ctual innocence’ means factual innocence, not

mere legal insufficiency.” Bousley, 523 U.S. at 623.

       Even assuming the Defendant could satisfy the cause prong, the Defendant cannot

demonstrate either prejudice or actual innocence based on the holding in Rehaif. A finding of

prejudice in this context requires the Defendant to show a reasonable probability that he would

not have pleaded guilty and would have gone to trial if he had known that the government was

required to prove that he knew he belonged to a relevant category at the time he possessed the

firearm and ammunition. See Lee v. United States, 137 S. Ct. 1958, 1965 (2017) (explaining that

a defendant can show prejudice from counsel’s deficient performance by showing “a reasonable

probability that, but for counsel’s errors, he would not have pleaded guilty and would have

insisted on going to trial”); United States v. Dowthard, 948 F.3d 814, 818 (7th Cir. 2020)

(finding under plain-error review on direct appeal that the defendant could not carry his burden

of persuasion of showing that a plain error affected his substantial rights, which requires showing

“a reasonable probability that he would not have pleaded guilty if he knew of Rehaif” (quoting

Williams, 946 F.3d at 973)). Courts may consider evidence in the record to determine whether

the knowledge element set forth in Rehaif has been established. See, e.g., Williams, 946 F.3d at

973–74; see also United States v. Maez, 960 F.3d 949, 964 (7th Cir. 2020).

       Unlike the defendant in Rehaif, who contested his knowledge that he was an illegal alien,

the Defendant does not argue that he did not know he belonged to a relevant category. More

specifically, the Defendant does not argue that he lacked knowledge that he had been convicted

of a crime punishable by imprisonment for a term exceeding one year at the time he possessed

the firearm and ammunition on January 1, 2017. Nor could the Defendant plausibly make such

an argument given his three prior state felony convictions, the resulting sentences of more than



                                                5
USDC IN/ND case 1:17-cr-00005-TLS-SLC document 89 filed 02/11/21 page 6 of 8


one year each on August 4, 2008, July 2, 2012, and April 17, 2014, and the years he served in

prison. See, e.g., Dowthard, 948 F.3d at 818 (finding that the defendant’s “time in prison would

severely hamper an assertion that he was ignorant of the fact that this crime was punishable by

more than a year of imprisonment”); Williams, 946 F.3d at 973–74 (reasoning that the defendant

“cannot plausibly argue that he did not know his [prior] conviction had a maximum punishment

exceeding a year” when the defendant had been imprisoned for twelve years); see also Maez, 960

F.3d at 964–68 (finding no miscarriage of justice because of overwhelming evidence before the

jury that each of the defendants knew he was a felon). Moreover, the Defendant testified at the

change of plea hearing that, on January 1, 2017, he possessed the firearm and magazine with

ammunition, he had previously been convicted of a felony, and he knew that as a convicted felon

he was not allowed to possess a weapon but did so anyway. See Apr. 26, 2018 Change of Plea

Hearing at timestamp 3:18, ECF No. 51.3

        Thus, the Defendant “knew” that he had been convicted of a crime punishable by

imprisonment for a term exceeding one year—one of the “relevant categor[ies] of persons barred

from possessing a firearm” under § 922(g). Rehaif, 139 S. Ct. at 2200. This satisfies Rehaif, and

the Defendant cannot show a reasonable probability that he would not have pleaded guilty if the

Rehaif rule had applied. Therefore, the Defendant cannot show actual prejudice or actual

innocence, and his claim is procedurally defaulted. Even if the Defendant’s claim were not

procedurally defaulted, it fails on the merits for the same reason that the Defendant cannot



3
  With this last statement, the Defendant admitted more than is necessary for the government to prove a
violation of § 922(g)(1) under Rehaif. The Seventh Circuit Court of Appeals has held that, under Rehaif,
the government is not required to prove that a defendant knew that belonging to the relevant category
meant that he could not possess a firearm. See Maez, 960 F.3d at 954–55. Rather, the government must
only prove that a defendant knew he had the relevant status. Id.; see also United States v. Triggs, 963 F.3d
710, 714–15 (7th Cir. 2020) (citing Maez, 960 F.3d at 954).


                                                     6
USDC IN/ND case 1:17-cr-00005-TLS-SLC document 89 filed 02/11/21 page 7 of 8


plausibly show that he did not know he had the relevant status at the time he possessed the

firearm and ammunition as charged in the Indictment.4

        Finally, the Defendant requests that the Court appoint counsel in relation to his § 2255

motion. See Letter, ECF No. 85. The Court may appoint counsel to a financially eligible person

who is seeking relief under § 2255 if the “court determines that the interests of justice so

require.” 18 U.S.C. § 3006A(a)(2). However, there is no constitutional right to appointment of

counsel in a § 2255 proceeding. See Rauter v. United States, 871 F.2d 693, 695 (7th Cir. 1989)).

For the reasons set forth above, the interests of justice do not demand the appointment of counsel

on this motion.

                              CERTIFICATE OF APPEALABILITY

        Under Rule 11(a) of the Rules Governing § 2255 proceedings, the Court must issue or

deny a certificate of appealability when it enters a final order adverse to the applicant. A

certificate of appealability may be issued “only if the applicant has made a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see also Rule 11(a) of Rules

Governing Section 2255 Proceedings. The substantial showing standard is met when “reasonable

jurists could debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quotation

marks omitted). In this case, the Court finds that the Defendant has failed to show any grounds




4
  To the extent the Defendant is arguing that his guilty plea must be vacated because the Indictment did
not contain the element that he knew of his relevant status, the Seventh Circuit Court of Appeals has ruled
in the context of a direct appeal “that omission of the Rehaif element is not a structural error.” United
States v. Payne, 964 F.3d 652, 657 (7th Cir. 2020) (citing Maez, 960 F.3d at 957–58).

                                                    7
USDC IN/ND case 1:17-cr-00005-TLS-SLC document 89 filed 02/11/21 page 8 of 8


for relief under § 2255 and that reasonable jurists would not dispute this result. Accordingly, the

Court declines to issue a certificate of appealability as to the Defendant’s Motion.

                                         CONCLUSION

       For the reasons stated above, the Court DENIES the request for appointment of counsel

in the Letter [ECF No. 85], DISMISSES the signed Motion to Vacate [ECF No. 88], and

DISMISSES as moot the unsigned Motion to Vacate [ECF No. 86]. The Court declines to issue a

Certificate of Appealability.

       SO ORDERED on February 11, 2021.

                                               s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 8
